Citation Nr: 0734640	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbosacral spine at L2-3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active service from July 1952 to May 1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for DDD and DJD of the lumbosacral spine at 
L2-3, effective March 25, 2004 (the date he filed a petition 
to reopen his claim for service connection for a low back 
disability).  The veteran filed a Notice of Disagreement in 
October 2005, and the RO issued a Statement of the Case (SOC) 
issued in January 2006.  In the Substantive Appeal filed 
later in January 2006, the veteran requested a Board hearing 
at the RO.

In July 2007, the RO assigned an initial 20 percent rating 
for the veteran's DDD and DJD of the lumbosacral spine at L2-
3, from March 25, 2004 (as reflected in a July 2007 rating 
and Supplemental SOC (SSOC)).  In correspondence dated in 
July 2007, the veteran waived the 60-day period to respond to 
the July 2007 SSOC and claimed entitlement to rating for the 
back disability greater than 20 percent based on physical 
limitations on his ability to participate in physical 
activities (including lifting, climbing stairs, and prolonged 
walking and standing) due to low back pain.  Hence, the claim 
for a higher initial rating remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In September 2007, the veteran testified during a Board 
hearing before the Undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

As a final preliminary matter, the Board notes that, pursuant 
to a VA Form 21-22 signed and dated in June 2004, the veteran 
was initially represented by the Colorado Division of 
Veterans Affairs.  During the course of the appeal, the 
veteran executed another VA Form 21-22, signed and dated in 
October 2005, which designated Disabled American Veterans as 
his representative in this claim.  As this latter action was 
apparently intended to revoke the previously executed power 
of attorney, the Board recognizes the change in 
representation.  38 C.F.R. §§ 20.600, 20.601, 20.602 
(2007).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence since March 25, 2004 does not show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or ankylosis; the evidence also does not reflect any 
separately ratable neurological manifestations to be combined 
with the orthopedic manifestations.

3.  Medical evidence since March 25, 2004, does not document 
that the appellant had any qualifying incapacitating episodes 
due to DDD at L2-L3 during any twelve-month period.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for DDD and 
DJD of the lumbosacral spine at L2-3 have not been met at any 
point since March 25, 2004 effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a (2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, June 2004 pre-rating and January 2007 post-
rating RO letters collectively notified the veteran and his 
representative of what is needed to establish entitlement to 
a higher rating, of VA's responsibilities to notify and 
assist him in his claim, and a request to advise the RO as to 
whether there was medical evidence showing treatment for the 
service-connected back disability.  The letters also provided 
notice that VA would make reasonable efforts to help the 
veteran get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave enough information, and, if needed, authorization, to 
obtain them.  The letters further specified what records VA 
was responsible for obtaining, to include Federal records, 
and the type of records that VA would make reasonable efforts 
to get; the letters also requested that the veteran furnish 
any pertinent evidence in his possession.  

Additionally, the SOC set forth the criteria for higher 
ratings for the service-connected disability (which is 
sufficient under Dingess/Hartman), and letters sent to the 
veteran in January 2007 and August 2007 provided the veteran 
general notice as to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing (or form) of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
available post-service VA medical records from the Alamosa, 
Colorado, Community Based Outpatient Clinic, dated from March 
to April 2004; treatment reports dated from December 1996 to 
March 2004 from his private chiropractic, Dr. G.M; a November 
2005 private outpatient treatment note from Rio Grande 
Hospital Clinic in Del Norte, Colorado; and reports of VA 
examinations in November 2004 and February 2007.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's Board hearing, as well as various 
written statements submitted by the veteran and by his 
representative, on his behalf.

The Board notes that during the September 2007 hearing Board 
hearing, the veteran's representative requested that the 
veteran be scheduled for a VA medical examination to assess 
the severity of his service-connected low back disability.  
However, as the development of the evidentiary record is 
substantially complete with regard to the state of this 
orthopedic disability for the time period at issue, and 
because the February 2007 VA examination report both recent 
and adequately addresses the current state of the veteran's 
low back disability for rating purposes, the Board finds 
that, at this time, no further examination is necessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998)

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.

The RO has assigned an initial 20 percent rating for the 
veteran's lumbar spine disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (pursuant to which Intervertebral Disc 
Syndrome (IVDS) is evaluated.  

However, the criteria for rating all spine disabilities, to 
include IVDS, are now set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  Effective September 
6, 2003, IVDS is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine (to 
include consideration of separate ratings for orthopedic and 
neurological manifestations), or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assignable where forward flexion of the thoracolumbar 
spine is 30 degrees or less, or there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

A private chiropractic treatment report dated in March 2004 
shows, in pertinent part, that the veteran displayed 
tenderness at the site of his L3 vertebra and reported 
experiencing right radicular pain into his hip.  In a March 
2004 written statement, his chiropractor, Dr. G.M., reported 
that he had been treating the veteran for approximately the 
past 25 years and that over the years, he had strained his 
lower back 3 to 4 times.

VA outpatient treatment reports for the period from March 30, 
2004 to April 5, 2004 show that the veteran was treated for 
mild back pain.  In the April 5, 2004 treatment note, a VA 
physician wrote that the veteran's "(b)ack pain is mild and 
comes and goes, when it happens he sees quiroprctor (sic) and 
pain goes away."

The report of a November 2004 VA examination shows, in 
pertinent part, that the veteran complained of low back pain 
which he treated over the past 30 years with chiropractic 
adjustments approximately every three months, which provided 
him with significant benefit towards reducing his lumbosacral 
pain.  He denied using any assistive devices for his low back 
disorder or experiencing any flare-ups of elevated low back 
pain or incapacitating episodes of low back pain in the prior 
12 months.  It was noted that he retired from work in 1991.  

On physical examination of his thoracolumbar spine revealed 
no significant focal tenderness, no abnormal spinal contour, 
and no muscle spasm or guarding.  Range of motion findings 
were forward flexion to 65 degrees with associated lumbar 
pain; backward extension to 25 degrees without pain; lateral 
flexion to 25 degrees without pain, bilaterally; and lateral 
rotation to 30 degrees, bilaterally, associated with lumbar 
pain on the left and no pain on the right.  The examiner 
noted that repetitive range of motion testing by repeated 
forward bending elicited moderate lumbosacral discomfort, but 
that there was no reduction of range of motion and no 
fatigability or incoordination.  Neurological examination was 
unremarkable for any sensory abnormality.  X-rays revealed 
lumbar scoliosis with convexity to the left, with endplate 
sclerosis at L3 and disc space narrowing at L2-L3.  The 
veteran was diagnosed with DDD and DJD of the lumbar spine.

A private treatment report dated in November 2005 indicates 
that the veteran was treated for complaints of occasional low 
back pain.  X-rays taken at the time revealed DDD primarily 
at L2-L3 that was characterized as moderate.

The report of a February 2007 VA examination shows that the 
veteran reported having no hospitalizations or surgeries for 
his low back disability since the most recent prior VA 
examination of November 2004, but that his subjective 
symptoms of low back pain had increased in their severity and 
frequency since then, with radiating pain down his left thigh 
but no bladder or bowel dysfunction.  He denied having any 
episodes of flare-ups.  It was noted that he wore a lumbar 
belt on an as-needed basis for his symptoms, and that his low 
back pain prevented him from performing physical activities 
that involved lifting and prolonged standing and walking.  He 
also experienced difficulty climbing stairs.  The examiner 
also noted that there were no episodes of physician-
prescribed bedrest in the past 12 months.  

Physical examination revealed that he walked with a antalgic 
gait secondary to his back pain.  No focal tenderness, muscle 
spasm, or guarding was observed.  He stood in a forward-
flexed position to 20 degrees and could forward flex his 
lumbar spine to 50 degrees with pain; backward extension was 
to 10 degrees with pain; right lateral flexion was to 30 
degrees; left lateral flexion was to 25 degrees; and lateral 
rotation was to 20 degrees, bilaterally.  The examiner noted 
that repetitive range of motion testing with three lumbar 
bends elicited lumbar pain, but with no reduction in range of 
motion and no appearance of fatigability or incoordination.  
No neurological abnormalities were detected on examination.  
The diagnosis was DDD and DJD, lumbosacral spine.

During his September 2007 Board hearing, the veteran 
testified, in essence, that he experiences low back pain with 
shooting pain down his lower extremities when he awoke from 
bed in the morning, which he would alleviate by wearing his 
back brace.  He indicated that he treats his symptoms with 
chiropractic consultations and applying rubbing alcohol at 
night, but that he avoided using medications or consulting 
medical doctors for his low back pain as a matter of personal 
preference.  He also stated that he does not use bed rest to 
treat his low back symptoms.  He reported that his medical 
care provider had advised him not to perform heavy lifting 
because of his back problems and complications associated 
with his prior history of a double hernia.

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that a rating greater than 
20 percent is not warranted at any point since the effective 
date of the grant of service connection.

First, the Board finds that the medical evidence since March 
25, 2004 clearly does not reflect a basis for more than a 20 
percent rating under the General Rating Formula.  Considering 
the pertinent findings with respect to veteran's primary 
orthopedic manifestation - limitation of motion with pain-
would result in no more than a maximum 20 percent rating, 
based on consideration of the findings on VA examination in 
November 2004 and February 2007 of forward flexion no worse 
than 50 degrees.  The Board further notes that the 20 percent 
also appears consistent with the X-ray finding of scoliosis 
with convexity to the left noted by the November 2004 
examiner (even though the subsequent examiner found no 
significant focal tenderness, no abnormal spinal contour, and 
no muscle spasm or guarding).  Significantly, there is no 
evidence of any actual or comparable ankylosis of the lumbar 
spine so as to warrant more than 20 percent rating under the 
criteria of the General Rating Formula.  

The Board points out that, in addition to applying schedular 
criteria, VA may consider granting a higher rating in cases 
in which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the RO's assignment of the 20 percent 
rating for DDD and DJD of the lumbosacral spine at L2-L3 
appears to have been based, at least in part, on 
consideration of the aforementioned factors.  Moreover, given 
the objective findings and the VA examiners' comments that 
the veteran had no additional limitation of flexion on 
repetitive use due to pain, incoordination, and fatigue of 
his lumbosacral spine, and no contrary evidence, the Board 
finds that the 20 percent rating adequately compensates the 
veteran for the extent of his functional loss due to pain and 
other factors noted above.  Hence, consideration of 
38 U.S.C.A. §§  4.40  and 4.45, and DeLuca, provide no basis 
for assignment of any higher rating.   The Board further 
notes the provision of the General Rating Formula that the 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a.


Second, while, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected lumbar spine disability, 
such would not be the case here.  As indicated above, testing 
performed on the veteran on November 2004 and February 2007 
VA examinations revealed no clinical evidence of any 
neurological impairment associated with the service-connected 
low back disability that might warrant additional VA 
compensation for a separately ratable neurological 
manifestation of the service-connected lumbar spine 
disability.

Third, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  During his February 2007 VA examination, the 
veteran denied ever having had physician-prescribed bedrest 
for treatment of his low back disability in the past 12 
months, and, during his Board hearing, he indicated that he 
did not use bed rest as a means of alleviating his back pain.  
In addition, the clinical record does not include objective 
evidence otherwise establishing that the veteran's low back 
disability has been manifested by any incapacitating episodes 
of elevated symptomatology.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that, at no point since the March 25, 2004 
effective date of the grant of service connection for this 
disability has the record reflected such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards, and to 
warrant assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to and discussed 
in the in the March and May 2003 SSOCs).  In this regard, the 
veteran has reported that he last worked in 1991 because he 
retired that year, and there is otherwise no objective 
evidence to support a finding of marked interference with 
employability (i.e., beyond that contemplated in the 20 
percent rating).  There also is no objective evidence that 
the service-connected lumbar spine disability has 
necessitated frequent periods of hospitalization (the 
November 2004 and February 2007 examiners expressly noted no 
recent hospitalizations or surgeries) or that the disability 
has otherwise rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not invoked.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and that the claim for 
a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 20 percent for DDD and DJD of 
the lumbosacral spine at L2-3 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


